Citation Nr: 0932764	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial disability rating in excess of 
40 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1997 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico that, among other things, established 
service connection for a low back disability and denied 
service connection for bilateral hearing loss.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

VA received notification from the Veteran in November 2008, 
indicating that he did not wish to proceed with his appeal 
seeking an increased disability rating for a lower back 
disability.  The Board received this notification prior to 
the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to an increased 
disability rating for a low back disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue

The Veteran perfected an appeal from a March 2002 rating 
decision that, in pertinent part, granted service connection 
for a lower back disability and assigned a 10 percent 
disability rating.  The Veteran appealed, arguing that he was 
entitled to a disability rating in excess of 10 percent.  
During the pendency of this claim, the Veteran's disability 
rating was increased to 40 percent in an October 2008 rating 
decision.  VA subsequently received notice from the Veteran 
in November 2008 indicating that he did not wish to further 
pursue his appeal for an increased disability rating for a 
lower back disorder.  Rather, the Veteran indicated that he 
only wished to continue his appeal for the issue of 
entitlement to service connection for bilateral hearing loss.  
An appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2008).  Once 
the Veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2008).


ORDER

The claim of entitlement to an increased disability rating 
for a lower back disability is dismissed.  


REMAND

The Veteran requested a Board hearing in his June 2004 appeal 
to the Board and in his November 2008 appeal to the Board.  
The Veteran listed an address in Cape Coral, Florida on his 
November 2008 appeal to the Board.  The record indicates that 
notice was sent to the Veteran in March 2009, informing the 
Veteran that he was scheduled for a hearing on May 11, 2009.  
However, this notice was mailed to a P.O. Box address in Fort 
Myers, Florida.  This address was listed as the Veteran's 
address in correspondence received from the Veteran's 
representative in November 2008.  However, a subsequent 
mailing sent to the P.O. Box address was returned as 
unclaimed in June 2009.  This suggests that the P.O. Box 
address provided by the Veteran's representative, and 
subsequently the address to which the Veteran's letter 
notifying him of his hearing was mailed to, may be an 
incorrect address.  

Before appellate review may proceed on the claim of 
entitlement to service connection for bilateral hearing loss, 
VA should verify the Veteran's current address.  If it turns 
out that the address used in the notice letter of March 2009 
was in fact incorrect, than the Veteran should be scheduled 
for another hearing.  Additional notice must be sent to the 
Veteran once his correct address is determined, informing the 
Veteran of when his hearing is scheduled and explaining to 
him the consequences of failing to appear for this hearing.  
The Veteran is notified that if he fails to show for this 
hearing without good cause, VA may have to consider his 
request for a hearing withdrawn and decide his claim based on 
the evidence of record as it currently exists.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran 
for a Travel Board hearing at the RO in 
St. Petersburg, Florida.  The Veteran 
should be notified that if he fails to 
appear for this hearing without good 
cause, VA may consider his request for 
a Board hearing to be withdrawn.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


